                                               Case 21-10690-nmc         Doc 59     Entered 07/26/21 16:10:13       Page 1 of 10


                                           1   LARSON & ZIRZOW, LLC
                                               ZACHARIAH LARSON, ESQ.
                                           2   Nevada Bar No. 7787
                                               E-mail: zlarson@lzlawnv.com
                                           3
                                               MATTHEW C. ZIRZOW, ESQ.
                                           4   Nevada Bar No. 7222
                                               E-mail: mzirzow@lzlawnv.com
                                           5   850 E. Bonneville Ave.
                                               Las Vegas, Nevada 89101
                                           6   Tel: (702) 382-1170
                                           7   Fax: (702) 382-1169

                                           8   Attorneys for Debtor

                                           9

                                          10                             UNITED STATES BANKRUPTCY COURT
                                                                                DISTRICT OF NEVADA
                                          11
                                               In re:                                             Case No. 21-10690-nmc
                                          12
Tel: (702) 382-1170 Fax: (702) 382-1169




                                                                                                  Chapter 11
                                          13   GATA III, LLC,
       LARSON & ZIRZOW, LLC

        Las Vegas, Nevada 89101




                                                                        Debtor.                   Date: OST REQUESTED
          850 E. Bonneville Ave.




                                          14
                                                                                                  Time: OST REQUESTED
                                          15
                                                        MOTION TO AUTHORIZE AND APPROVE THE DEBTOR’S ENTERING
                                          16             INTO POST-PETITION REAL PROPERTY LEASE, WITH OPTION TO
                                          17              PURCHASE, WITH IEDAC USA, LLC, PURSUANT TO 11 U.S.C. § 363

                                          18            Gata III LLC, a Nevada limited liability company, as debtor and debtor in possession (the

                                          19   “Debtor”), submits its motion (the “Motion”) to authorize and approve the Debtor’s entry into a

                                          20   Commercial Lease Agreement (the “Lease”) with Iedac USA, LLC (the “Tenant”) for the premises

                                          21   located at 120 Cassia Way, Henderson, Nevada 89014. This Motion is made and based on the

                                          22   points and authorities herein, the Declaration of Paul Thomas (the “Thomas Declaration”) filed in

                                          23   support of this Motion, the papers and pleadings on file herein, judicial notice of which are

                                          24   requested, and any arguments made at the hearing on the Motion. A true and correct copy of the

                                          25   proposed Lease is attached to the Thomas Declaration as Exhibit 1.

                                          26   ...

                                          27   ...

                                          28   ...
                                               Case 21-10690-nmc        Doc 59     Entered 07/26/21 16:10:13         Page 2 of 10



                                           1                                            I. Background
                                           2
                                           2          1.      The Debtor was formed on April 26, 2018 and is managed by Paul Thomas (“Mr.
                                           3
                                           3   Thomas”), who is the sole member of GATA II LLC, which is the Debtor’s sole managing
                                           4
                                           4   member. The Debtor owns two (2) parcels of improved real property in Clark County, Nevada as
                                           5
                                           5   follows: (a) 375 N. Stephanie Street, Unit 3, Henderson, Nevada 89014 (the “Stephanie Property”),
                                           6
                                           6   which is leased to a Tokyo Boys sushi bar and restaurant; (b) 120 Cassia Way, Henderson, Nevada
                                           7
                                           7   89014 (the “Cassia Property” and together with the Stephanie properties, the “Properties”), which
                                           8
                                           8   is a flex-use storage and warehouse space with a gross building area of 5,944 square feet.
                                           9
                                           9          2.      On February 15, 2021, the Debtor filed its voluntary petition for relief under chapter
                                          10
                                          10   11 of title 11 of the United States Code (the “Bankruptcy Code”), thereby commencing its
                                          11
                                          11   bankruptcy case (the “Chapter 11 Case”). On its Voluntary Petition [ECF No. 1], the Debtor
                                          12
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          12   elected to be treated as a debtor under Subchapter V of chapter 11. Accordingly, the Debtor is
                                          13
                                               authorized to operate its business and manage its Properties as debtor in possession pursuant to
       LARSON & ZIRZOW, LLC




                                          13
        Las Vegas, Nevada 89101




                                          14
          850 E. Bonneville Ave.




                                          14   section 1184 of the Bankruptcy Code. On February 18, 2021, Brian D. Shapiro was appointed as
                                          15
                                          15   the Subchapter V Trustee in the case. [ECF No. 7].
                                          16
                                          16                                      II. Jurisdiction and Venue
                                          17
                                          17          3.      The Court has subject matter jurisdiction to consider and determine this matter
                                          18
                                          18   pursuant to 28 U.S.C. §§ 157 and 1334, and Local Rule 1001(b)(1). This is a core proceeding
                                          19
                                          19   pursuant to 28 U.S.C. § 157(b). Pursuant to LR 9014.2, the Debtor consents to the entry of final
                                          20
                                          20   orders and judgments by the bankruptcy judge. Venue is proper before this Court pursuant to 28
                                          21
                                          21   U.S.C. §§ 1408(1) and 1409(a).
                                          22
                                          22                                         III. Relief Requested
                                          23
                                          23          4.      This Motion seeks approval pursuant section 363 of the Bankruptcy Code of the
                                          24
                                          24   Debtor’s entry into the Lease, as landlord, with the Tenant for the Cassia Property. The Lease
                                          25
                                          25   includes an option to purchase the Cassia Property, which option is not exercisable until after the
                                          26
                                          26   Debtor’s Plan (as hereinafter defined) is confirmed. No commission is owed to any real estate
                                          27
                                          27   agent or broker for the Lease itself, but to the extent the Cassia Property is sold to the Tenant
                                          28
                                          28   pursuant to the purchase option, a commission is then owed.


                                                                                                2
                                               Case 21-10690-nmc        Doc 59     Entered 07/26/21 16:10:13        Page 3 of 10



                                           1                                        IV. Statement of Facts
                                           2
                                           2   A.     Pre-Petition Relevant Procedural History.
                                           3
                                           3          5.      On or about April 30, 2019, the Debtor, as borrower, and certain beneficiaries, as
                                           4
                                           4   lenders, entered into a Promissory Note Secured by Deed of Trust (the “Cassia Note”) as arranged
                                           5
                                           5   by NV Capital Corporation, LLC (“NV Capital”) in the original principal amount of
                                           6
                                           6   $1,286,000.00. The obligations under the Cassia Note were secured with a Deed of Trust with
                                           7
                                           7   Assignment of Rents originally recorded in the Official Records of the County Recorder, Clark
                                           8
                                           8   County, Nevada (the “Recorder”) as Instrument No. 2019501-0002656 as of May 1, 2019, and
                                           9
                                           9   then re-recorded as Instrument No. 20190905-0002420 on September 5, 2019.
                                          10
                                          10          6.      On or about May 3, 2019, the Debtor, as borrower, and certain beneficiaries, as
                                          11
                                          11   lenders, entered into a Promissory Note Secured by Deed of Trust (the “Stephanie Note”) as
                                          12
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          12   arranged by NV Capital in the original principal amount of $1,222,000.00. The obligations under
                                          13
                                               the Stephanie Note were secured with a Deed of Trust with Assignment of Rents dated and
       LARSON & ZIRZOW, LLC




                                          13
        Las Vegas, Nevada 89101




                                          14
          850 E. Bonneville Ave.




                                          14   recorded with the Recorder as Instrument No. 2019503-0002615 as of May 3, 2019, and then re-
                                          15
                                          15   recorded as Instrument No. 20190506-0000537 on May 6, 2019.
                                          16
                                          16          7.      Disputes arose between the parties involving payoff and sale terms for the
                                          17
                                          17   Properties. The Debtor asserts that it had buyers arranged for the Properties, yet through
                                          18
                                          18   mishandling of the loans by NV Capital, including incorrect and greatly inflated payoff quotes, the
                                          19
                                          19   buyers were lost. The Properties were also severely impacted by the COVID-19 pandemic, with
                                          20
                                               the Cassia Property remaining unleased and thus not generating income. On October 13, 2020,
                                          20
                                          21
                                               the secured lenders on the Stephanie Property caused to be recorded a Notice of Breach and
                                          21
                                          22
                                               Election to Sell on the Stephanie Property, and on October 14, 2020, the lenders on the Cassia
                                          22
                                          23
                                               Property caused to be recorded a Notice of Breach and Election to Sell on the Cassia Property. On
                                          23
                                          24
                                               January 19, 2021, both lender groups caused Notices of Trustees Sales to be recorded on the
                                          24
                                          25
                                               Properties, which gave notice of foreclosure sales for the Properties on February 16, 2021. The
                                          25
                                          26
                                               Debtor’s bankruptcy filing the day before the foreclosure sales stayed the sales from proceeding
                                          26
                                          27
                                               by operation of the automatic stay in section 362 of the Bankruptcy Code.
                                          27
                                          28
                                          28


                                                                                               3
                                               Case 21-10690-nmc          Doc 59     Entered 07/26/21 16:10:13         Page 4 of 10



                                           1   B.      Post-Petition Relevant Procedural History.
                                           2
                                           2           8.      On the Petition Date, the Debtor’s Notice of Chapter 11 Bankruptcy Case [ECF No.
                                           3
                                           3   2] was filed and gave notice of the deadline for all creditors, other than governmental units, to file
                                           4
                                           4   proofs of claim of April 26, 2021 (the “Claims Bar Date”).
                                           5
                                           5           9.      On February 16, 2021, the Clerk entered the Order Setting (A) Status Conference;
                                           6
                                           6   (B) Claims Bar Date; (C) Deadline for Election Under 11 U.S.C. § 1111(b)(2); and (D) Other
                                           7
                                           7   Deadlines (the “Subchapter V Order”) [ECF No. 4], which set various deadlines in the Chapter 11
                                           8
                                           8   Case, including the deadline for any secured creditors to file elections pursuant to section
                                           9
                                           9   1111(b)(2) of the Bankruptcy Code as ten (10) days after the filing of a plan of reorganization.
                                          10
                                          10           10.     On April 26, 2021, and thus on the Claims Bar Date, the very last day for filing
                                          11
                                          11   proofs of claim in the Chapter 11 Case, the secured lenders filed the following proofs of claim
                                          12
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          12   against the Properties:
                                          13
       LARSON & ZIRZOW, LLC




                                          13        Stephanie Property                            POC #         POC Amount           % Interest
        Las Vegas, Nevada 89101




                                          14
          850 E. Bonneville Ave.




                                                    Business Support Team                         4             $50,000.57           4.0947%
                                          14
                                          15        Charles Howard/Howard Family Trust            5             $671,999.80          55.0323%
                                          15        Irmo and Darlene Marini                       6             $199,999.85          16.3787%
                                          16        M.N. Nagy Separate Property Trust             7             $199,099.85          16.3050%
                                          16        Gay Lee Weinberg Living Trust                 8             $99,999.93           8.1893%
                                          17
                                                    Total                                                       $1,221,100.00        100.0000%
                                          17
                                          18
                                          18        Cassia Property
                                          19        First Savings Bank/John Blackmon IRA          9             $86,000.00           6.687403%
                                          19        Starlight Funding, LLC                        10            $75,000.00           5.832037%
                                          20
                                                    John & Kelli Evans                            11            $100,000.00          7.776050%
                                          20
                                          21        Charles Howard/Howard Family Trust            12            $400,000.00          31.104199%
                                          21        Rick Steven & Leticia Lopez                   13            $250,000.00          19.440124%
                                          22        Business Support Team                         14            $50,000.00           3.888025%
                                          22        Sheela Murphy Revocable Living Trust          15            $325,000.00          25.272162%
                                          23
                                                    Total                                                       $1,286,000.00        100.00%
                                          23
                                          24
                                          24           11.     On May 17, 2021, the Debtor timely filed its Chapter 11 Plan of Reorganization,
                                          25
                                          25   dated May 17, 2021 (the “Plan”) [ECF No. 33]. The Plan provides for the repayment over time of
                                          26
                                          26   the allowed secured claims on the Properties, as well as the right to sell one or both of the Properties
                                          27
                                          27   during the Plan’s term provided that the allowed claims of the applicable secured lenders are paid
                                          28
                                          28   in full from such sale(s). As to the Debtor’s allowed general unsecured claims, the Debtor’s Plan


                                                                                                  4
                                               Case 21-10690-nmc           Doc 59    Entered 07/26/21 16:10:13         Page 5 of 10



                                           1   proposes to pay allowed general unsecured claims a pro rata share of a “pot” of $12,980.00 in the
                                           2
                                           2   aggregate, over the life of the Plan. The Debtor’s projections in support of its Plan (Exhibit 3
                                           3
                                           3   thereto) assume that both of its Properties will be leased, and thus it is necessary for the Debtor to
                                           4
                                           4   have both of them leased in order for the Plan to be feasible.
                                           5
                                           5          12.     As of May 27, 2021, which was the deadline provided in the Subchapter V Order,
                                           6
                                           6   no secured creditors filed an 1111(b) election. Accordingly, although the Debtor believes that the
                                           7
                                           7   allowed secured claims asserted against each of the Properties pursuant to the filed Proofs of Claim
                                           8
                                           8   are less than the current fair market value of the Properties, and thus that the Debtor has significant
                                           9
                                           9   equity in those Properties, even if one or both of the groups of secured lenders are undersecured
                                          10
                                          10   in one or both of the Properties, their claims will be bifurcated into their requisite secured and
                                          11
                                          11   unsecured claims as a matter of law pursuant to section 506(a) of the Bankruptcy Code, with the
                                          12
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          12   applicable secured and unsecured portions of the claims paid accordingly via their treatments as
                                          13
                                               provided in the Plan.
       LARSON & ZIRZOW, LLC




                                          13
        Las Vegas, Nevada 89101




                                          14
          850 E. Bonneville Ave.




                                          14          13.     On June 11, 2021, the Debtor filed its Ex Parte Motion for Order Re: Fixing of
                                          15
                                          15   Deadlines and Procedures in Subchapter V Case Relating to Proposed Chapter 11 Plan of
                                          16
                                          16   Reorganization [ECF No. 35], which was granted by an order entered on June 14, 2021 (the
                                          17
                                          17   “Procedures Order”). Pursuant to the Procedures Order, confirmation of the Debtor’s Plan is set
                                          18
                                          18   for hearing on August 10, 2021 (the “Confirmation Hearing”). The Procedures Order also set forth
                                          19
                                          19   a briefing schedule for objections to confirmation, and replies thereto, and a deadline for the
                                          20
                                          20   submission of declarations/affidavits in support of any objections to or replies in support of
                                          21
                                          21   confirmation of the Plan.
                                          22
                                          22          14.     On July 7, 2021, the Debtor filed its Objection to Proofs of Claim of Charles
                                          23
                                          23   Howard, Trustee of the Howard Family Trust Dated March 7, 1997, Claim Nos. 5 and 12 (the
                                          24
                                          24   “Howard Claim Objection”) [ECF No. 54], which sought to disallow, in part, the asserted proofs
                                          25
                                          25   of claim of Charles Howard, Trustee of the Howard Family Trust Dated March 7, 1997 (the
                                          26
                                          26   “Claimant”) as follows: (a) Claimant’s Proof of Claim No. 5 by $440,531.36, and thus leaving the
                                          27
                                          27   Claimant with a remaining allowed secured claim in the total amount of only $230,973.51 against
                                          28
                                          28   the Stephanie Property; and (b) Claimant’s Proof of Claim No. 12 by $310,697.60, and thus leaving


                                                                                                 5
                                               Case 21-10690-nmc          Doc 59     Entered 07/26/21 16:10:13         Page 6 of 10



                                           1   the Claimant with a remaining allowed secured claim in the total amount of only $89,302.40
                                           2
                                           2   against the Cassia Property. Accordingly, if the Howard Claim Objection is sustained in the
                                           3
                                           3   Debtor’s favor as filed, the total allowed secured claims held by the secured lenders against the
                                           4
                                           4   Debtor’s Properties will be reduced to only $780,073.71 in secured debt against the Stephanie
                                           5
                                           5   Property ($1,221,100.00 - $440,531.36 = $780,073.71), and $975,302.40 in secured debt against
                                           6
                                           6   the Cassia Property ($1,286,000.00 - $310,697.60 = $975,302.40).
                                           7
                                           7   C.      The Proposed Lease for the Cassia Property.
                                           8
                                           8           15.     The Lease is for a period of twelve (12) months, thus extending until August 1,
                                           9
                                           9   2022, with rent of $7,200 a month, plus the HOA/management monthly fees of $385, and the
                                          10
                                          10   quarterly real property taxes for the property. The Tenant is required to provide a security deposit
                                          11
                                          11   in the amount of $10,000, plus first month’s rent and HOA fees, prior to moving in. Thus, the
                                          12
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          12   Debtor will be in receipt of funds in the amount of $17,585 upon the execution of the Lease. The
                                          13
                                               Lease also provides the Tenant with an option to renew for an additional 3 or 12 months.
       LARSON & ZIRZOW, LLC




                                          13
        Las Vegas, Nevada 89101




                                          14
          850 E. Bonneville Ave.




                                          14           16.     Furthermore, the Lease provides the Tenant with a purchase option for the Cassia
                                          15
                                          15   Property, with a purchase price of $1,400,000.00 during the first year, and increasing to $1,450,000
                                          16
                                          16   during the second year. In the event the Tenant does exercise the purchase option, the Tenant shall
                                          17
                                          17   receive $1,200.00 in credit toward the purchase for each month rent has been paid.
                                          18
                                          18           17.     The Tenant is owned by Neal Jensen (“Mr. Jensen”), the sole manager of the
                                          19
                                          19   Tenant, and Mr. Jensen has executed a personal guaranty to secure the payments under the Lease.
                                          20
                                          20   For the avoidance of doubt, the Tenant is not involved in the cannabis industry, and has represented
                                          21
                                          21   in the Lease that it will be conducting an internet-related business on the premises. The Lease was
                                          22
                                          22   negotiated in good faith and at arm’s length, and pursuant to standard business terms. There is no
                                          23
                                          23   prior association or connection between the Debtor, or its principal, Mr. Thomas, and the Tenant
                                          24
                                          24   or its principal, Mr. Jensen.
                                          25
                                          25                                           V. Legal Argument
                                          26
                                          26   A.      The Lease is Permitted Pursuant to 11 U.S.C. § 363(c).
                                          27
                                          27           18.     Pursuant to section 363(c) of the Bankruptcy Code, a debtor may “enter into
                                          28
                                          28   transactions, including the sale or lease of property of the estate, in the ordinary course of business,


                                                                                                  6
                                               Case 21-10690-nmc         Doc 59     Entered 07/26/21 16:10:13        Page 7 of 10



                                           1   without notice or a hearing, and may use property of the estate in the ordinary course of business
                                           2
                                           2   without notice or a hearing.” 11 U.S.C. § 363(c).
                                           3
                                           3          19.     Two tests are used to assess whether a post-petition agreement is in the ordinary
                                           4
                                           4   course of a debtor’s business: the horizontal dimension test and the vertical dimension or creditor’s
                                           5
                                           5   expectation test. See Burlington Northern Railroad Co. Dant & Russell, Inc. (In re Dant & Russell,
                                           6
                                           6   Inc.), 853 F.2d 700, 704 (9th Cir. 1988); Aalfs v. Wirum (In re Straightline Invs., Inc.), 525 F.3d
                                           7
                                           7   870, 879-880 (9th Cir. 2008). The horizontal dimension test involves application of an industry-
                                           8
                                           8   wide perspective in which the debtor’s business is compared to other like businesses. See Dant &
                                           9
                                           9   Russell, 853 F.2d at 704. In this comparison, the test is whether the postpetition transaction is of
                                          10
                                          10   a type that other similar businesses would engage in as ordinary business. See id. (citing In re
                                          11
                                          11   Johns-Manville Corp., 60 B.R. 612, 616 (Bankr. S.D.N.Y. 1986)). The test comports with the
                                          12
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          12   construction of the term in other sections of the Bankruptcy Code; namely, that a transaction occurs
                                          13
                                               in the debtor-in-possession’s ordinary course of business when there is a showing that the
       LARSON & ZIRZOW, LLC




                                          13
        Las Vegas, Nevada 89101




                                          14
          850 E. Bonneville Ave.




                                          14   transaction is the sort occurring in the day-to-day operation of a debtor’s business. See id. The
                                          15
                                          15   Ninth Circuit in Dant & Russell further described the burden under the horizontal dimension test
                                          16
                                          16   as follows:
                                          17
                                          17                  This showing is required merely to assure that neither the debtor nor
                                          18
                                                              the creditor did anything abnormal to gain an advantage over other
                                          18
                                          19                  creditors; an extensive showing that such transactions occurred
                                          19                  often, or even regularly, is not necessary. The transaction need not
                                          20                  have been common; it need only be ordinary. A transaction can be
                                          20                  ordinary and still occur only occasionally.
                                          21
                                          21   Id. (quoting In re Economy Milling Co., Inc., 37 B.R. 914, 922 (D.S.C. 1983)).
                                          22
                                          22          20.     The vertical dimension, or creditor’s expectation test, views the transaction in
                                          23
                                          23   question “from the vantage point of a hypothetical creditor and inquires whether the transaction
                                          24
                                          24   subjects a creditor to economic risks of a nature different from those he accepted when he decided
                                          25
                                          25   to extend credit.” Id. (quoting Johns-Manville, 60 B.R. at 616). This test was first articulated in
                                          26
                                          26   In re James A. Phillips, Inc., 29 B.R. 391 (S.D.N.Y. 1983), which stated as follows:
                                          27
                                          27                  The touchstone of “ordinariness” is . . . the interested parties’
                                          28
                                                              reasonable expectations of what transactions the debtor in
                                          28


                                                                                                7
                                               Case 21-10690-nmc          Doc 59     Entered 07/26/21 16:10:13            Page 8 of 10


                                                               possession is likely to enter in the course of its business. So long as
                                           1                   the transactions conducted are consistent with these expectations,
                                           2
                                                               creditors have no right to notice and hearing, because their
                                           2
                                           3                   objections to such transactions are likely to relate to the bankrupt’s
                                           3                   Chapter 11 status, not the particular transactions themselves.
                                           4
                                           4   Id. at 394.
                                           5
                                           5           21.     The creditor’s expectation test was reformulated as the vertical dimension test in In
                                           6
                                           6   re Waterfront Cos., Inc. v. Johnston, 56 B.R. 31, 35 (Bankr. D. Minn. 1985). There, the district
                                           7
                                           7   court noted that “[s]ome transactions either by their size, nature or both are not within the day-to-
                                           8
                                           8   day operations of a business and are therefore extraordinary.” Id. Under this formulation, the
                                           9
                                           9   debtor-in-possession’s prepetition business activities are compared to its post-petition transactions.
                                          10
                                          10   See In re DeLuca Distrib. Co., 38 B.R. 588, 594 (Bankr. N.D. Ohio 1984) (finding that it was in
                                          11
                                          11   the debtor’s ordinary course of business to enter into new, post-petition collective bargaining
                                          12
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          12   agreement where it had done so prepetition).
                                          13
                                                       22.     As applied in the case at hand, under either formulation, entering into the Lease is
       LARSON & ZIRZOW, LLC




                                          13
        Las Vegas, Nevada 89101




                                          14
          850 E. Bonneville Ave.




                                          14   an ordinary course transaction that the Debtor may enter into without court approval pursuant to
                                          15
                                          15   section 363(c) of the Bankruptcy Code. In particular, the Debtor’s very business is the owning
                                          16
                                          16   and leasing of its Properties, thus necessitating that the Debtor regularly enters into leases. Out of
                                          17
                                          17   an abundance of caution, however, as so as to ensure that the Lease is fully effective, the Debtor
                                          18
                                          18   files this Motion to confirm such authorization, and thus to receive a “comfort order” confirming
                                          19
                                          19   that the transaction is in the ordinary course, and thus is appropriate.
                                          20
                                          20   B.      In the Alternative, the Lease Should Be Approved Pursuant to 11 U.S.C. § 363(b).
                                          21
                                          21           23.     In the alternative, even if the Debtor’s entering into Lease is not in the ordinary
                                          22
                                          22   course of its business, section 363(b)(1) of the Bankruptcy Code provides that “[t]he trustee, after
                                          23
                                          23   notice and a hearing, may use, sell, or lease, other than in the ordinary course of business, property
                                          24
                                          24   of the estate . . . .” 11 U.S.C. § 363(b)(1).
                                          25
                                          25           24.     In order to obtain approval of a transaction that is outside the ordinary course of a
                                          26
                                          26   debtor’s business pursuant to section 363(b)(1) of the Bankruptcy Code, a debtor need only
                                          27
                                          27   demonstrate “some articulated business justification” for the proposed use, sale or leasing of
                                          28
                                          28   property of the estate. Walter v. Sunwest Bank (In re Walter), 83 B.R. 14, 19-20 (B.A.P. 9th Cir.



                                                                                                 8
                                               Case 21-10690-nmc          Doc 59     Entered 07/26/21 16:10:13         Page 9 of 10



                                           1   1988) (quoting In re Continental Air Lines, Inc., 780 F.2d 1223, 1226 (5th Cir. 1986), and in turn
                                           2
                                           2   citing Committee of Equity Security Holders v. Lionel Corp. (In re Lionel Corp.), 722 F.2d 1063,
                                           3
                                           3   1069-71 (2d Cir. 1983)).
                                           4
                                           4          25.     In specifically examining the proposed transaction in question that is outside the
                                           5
                                           5   ordinary course of a debtor’s business:
                                           6
                                           6                  [T]he bankruptcy judge should consider all salient factors pertaining
                                           7
                                                              to the proceeding and, accordingly, act to further the diverse
                                           7                  interests of the debtor, creditors and equity holders, alike. He might,
                                           8
                                           8                  for example, look to such relevant factors as the proportionate value
                                           9                  of the asset to the estate as a whole, the amount of elapsed time since
                                           9                  the filing, the likelihood that a plan of reorganization will be
                                          10                  proposed and confirmed in the near future, the effect of the proposed
                                          10                  disposition on future plans of reorganization, the proceeds to be
                                          11
                                                              obtained from the disposition vis-a-vis any appraisals of the
                                          11                  property, which of the alternatives of use, sale or lease the proposal
                                          12
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          12                  envisions and, most importantly perhaps, whether the asset is
                                          13                  increasing or decreasing in value. This list is not intended to be
       LARSON & ZIRZOW, LLC




                                          13                  exclusive, but merely to provide guidance to the bankruptcy judge.
        Las Vegas, Nevada 89101




                                          14
          850 E. Bonneville Ave.




                                          14   Walter, 83 B.R. at 20 (quoting In re Continental Air Lines, Inc., 780 F.2d at 1226). The Court
                                          15
                                          15   may also look to whether a good faith standard has been met, whether the sale or use of property
                                          16
                                          16   is fair and equitable, and whether the sale or use is in the best interest of the estate. See 3 Collier
                                          17
                                          17   on Bankruptcy ¶ 363.02[1][f] (Alan N. Resnick, et al., 15th ed. 2007).
                                          18
                                          18          26.     As applied in the case at hand, if the Court determines that the Lease is outside the
                                          19
                                          19   ordinary course of the Debtor’s business, and thus must be approved pursuant to section 363(b) of
                                          20
                                          20   the Bankruptcy Code, entering into the Lease is a proper and reasonable exercise of its business
                                          21
                                          21   judgment. In particular, the Lease allows the Debtor to lease up its one vacant property to provide
                                          22
                                          22   a sufficient income stream to fund the Plan, and indeed having both of the Properties fully leased
                                          23
                                          23   and generating income is necessary in order for the Plan to be feasible.
                                          24
                                          24   C.     Waiver of Any Stay of Effectiveness of the Order is Necessary and Appropriate.
                                          25
                                          25          27.     Pursuant to Bankruptcy Rule 6004(h), “an order authorizing the use, sale, or lease
                                          26
                                          26   of property other than cash collateral is stayed until the expiration of 14 days after entry of the
                                          27
                                          27   order, unless the court orders otherwise.” In the case at hand, however, good cause exists for the
                                          28
                                          28


                                                                                                 9
                                               Case 21-10690-nmc        Doc 59    Entered 07/26/21 16:10:13        Page 10 of 10



                                           1   Court to waive any stay of the effectiveness of the order granting this Motion, such that the order
                                           2
                                           2   is effective immediately upon its entry because the Motion presents approval of a Lease that is set
                                           3
                                           3   to commence as of August 1, 2021, and the Lease is important to the Debtor’s pending Plan that
                                           4
                                           4   is set for a Confirmation Hearing as of August 10, 2021, and thus the parties need to know whether
                                           5
                                           5   the transaction is authorized and approved as soon as possible.
                                           6
                                           6                                              Conclusion
                                           7
                                           7          WHEREFORE, the Debtor requests that the Court enter the proposed form of order
                                           8
                                           8   attached hereto as Exhibit 2, thereby authorizing and approving the Lease pursuant to section 363
                                           9
                                           9   of the Bankruptcy Code. The Debtor also requests such relief as is just and proper.
                                          10
                                          10          Dated: July 26, 2021.
                                          11                                                   By:      /s/ Matthew C. Zirzow
                                          11                                                         LARSON & ZIRZOW, LLC
                                          12
Tel: (702) 382-1170 Fax: (702) 382-1169




                                                                                                     ZACHARIAH LARSON, ESQ.
                                          12
                                          13                                                         Nevada Bar No. 7787
                                                                                                     MATTHEW C. ZIRZOW, ESQ.
       LARSON & ZIRZOW, LLC




                                          13
        Las Vegas, Nevada 89101




                                          14                                                         Nevada Bar No. 7222
          850 E. Bonneville Ave.




                                          14                                                         850 E. Bonneville Ave.
                                          15                                                         Las Vegas, Nevada 89101
                                          15
                                          16
                                                                                                     Attorneys for Debtor
                                          16
                                          17
                                          17
                                          18
                                          18
                                          19
                                          19
                                          20
                                          20
                                          21
                                          21
                                          22
                                          22
                                          23
                                          23
                                          24
                                          24
                                          25
                                          25
                                          26
                                          26
                                          27
                                          27
                                          28
                                          28


                                                                                               10
